ON REHEARING
REYNOLDS, J.
A rehearing was granted in this case for the purpose of further considering the question as to whether or not this court could definitely determine that plaintiff, who was totally disabled at the time of the trial, would recover within three hundred weeks.
In Connell vs. Gilliland Oil Co., 2 La. App. 435, we said:
“We must decline to enter into this inquiry. To do so would be to assume the functions of prophets for which we are neither authorized by law nor qualified by nature. If in any case of still continuing total disability we could, from the testimony of medical experts in the record, form any opinion of our own as to how long disability would last, we could not do so in this case which is totally lacking in suchf evidence.”
And we quoted with approval the following from Moore vs. Poet, 99 Kansas 443 (162 Pac. 295):
“The phrase ‘total incapacity for work’ as used in the Workmen’s Compensation Act, does not imply an absolute disability to perform any kind of labor, but a person disqualified from performing the usual task of a workman in such a way as to enable him to procure and retain employment is ordinarily rated as totally incapacitated.”
In Million vs. W. K. Henderson Iron Works & Supply Co., 2 La. App. 539, we said:
“The evidence in the record convinces us that the plaintiff was injured as he says he was, and according due weight to the testimony of the eminent physicians who testified in the case, we are also convinced that the injury sustained by plaintiff, either as a direct cause or by aggravating a malady that lay dormant in him prior to the injury, has produced total disability to do work of any reasonable character, that may continue for a short time or possibly indefinitely.”
In King vs. McClanahan, 3 La. App. 117, we said:
“The evidence satisfied the' district judge that the injury produced total disability to do work of any reasonable character and that this condition of total disability still existed • at the time of the trial on May 12, 1925, nearly ten months after the accident. Under the evidence we cannot say he manifestly erred. Doctor Pirkle expressed the opinion that plaintiff with proper treatment would have a 75% recovery in a year. Evidently adopting this view the district judge allowed compensation for total disability for 96 weeks (evidently 44 up to the time of the trial and 52 therafter) and compensation for partial disability during such disability, not exceeding 300 weeks. We think, though, that where, as in this case, the total disability has lasted so long and where there is no reason to expect it will end in a year, the court should not indulge in prophecy and fix a time in advance when compensation shall be reduced from the basis of total to that of partial disability. The matter, in our opinion, should be left to await the event. If plaintiff does recover partial ability, as Doctor Pirkle expects, the defendants may avail themselves of the right of review granted by the statute.”
In Price vs. Gilliland Oil Co., 3 La. App. 175, we said:
“Where a condition of total disability at the time of the trial is shown, which is likely to continue for a considerable length of time, we think the purposés of justice demand that the matter be left for time to determine. In case the total disability does cease, the defendant can avail itself of the right granted by the statute to review the judgment.”
In Chandler vs. Oil Fields Gas Co., 2 La. App. 778, we said:
*410“We 'are constrained, though, to differ from our learned brother of the lower court and to hold that inasmuch as the injury has resulted in total disability compensation should be awarded on that basis; as the disability had not ceased at the time of the trial and as it would be purely speculative on our part to indulge in any opinion as to when, if ever, it will cease, and as after a year from the time the judgment becomes operative the defendant will have the right to review the judgment, we think it proper to apply clause (b) of subsection 1 of section 8 quoted above.”
And in Hutchinson vs. La. Cent. Lbr. Co., 3 La. App. 413, we said:
“We have decided in several cases that where the condition of the injured workman at the time of the trial was one of total disability, which was likely to last a long time, we would not venture on prediction as to when his condition would change to one of only partial disability but would leave this to be determined by the event.
“We are satisfied that this view of the law is correct. It cannot injure the • employer because if restoration to ability to work does take place the employer can obtain modification after a year by availing himself of the right of review granted by the statute. If, though, we should indulge in prophecy and determine that the plaintiff was going 'to recover, wholly or partially, within a certain time in the future, and the prophecy should not come true, the effect would be to cut off plaintiff’s right to a 100 weeks’ compensation even though the disability should continue beyond three hundred weeks.”
There is no evidence in the record tending to prove that plaintiff’s disability will either cease altogether or become only partial within any fixed space of time.
It is therefore ordered, adjudged and decreed that the judgment heretofore rendered by us in this case be now reinstated and made the judgment of-the court. ■